Case 1:19-cv-00776-CFC Document 10 Filed 06/06/19 Page 1 of 1 PagelD #: 113

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

LG CHEM, LTD. and
LG CHEM MICHIGAN INC.,

Plaintiffs,
Vv. Civil Action No. 19-776-CFC

SK INNOVATION CO., LTD. and
SK BATTERY AMERICA, INC.,

Defendants.

 

 

-4PROPOSEDT ORDER STAYING ACTION PURSUANT TO 28 U.S.C. § 1659(a)

Upon consideration of Defendants SK Innovation Co., Ltd.’s and SK Battery America,
Inc.’s Unopposed Motion to Stay Action Pursuant to 28 U.S.C. § 1659(a), the Court being of the
opinion that, for good cause shown, the Motion should be granted:

IT IS HEREBY ORDERED that this action is stayed in its entirety pending final
resolution of ITC Investigation No. 337-TA-1159, including any and all appeals; and,

IT IS HEREBY FURTHER ORDERED that Defendants’ time to respond to the
Complaint in this action shall be extended until forty-five (45) days after the stay is dissolved.

SO ORDERED this Pay of June, 2019.

 

BOL

United States District Judge
